DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-11 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/29/19 was filed after the mailing date of the Claims on 8/29/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a as being anticipated by Titonis [US].

As per claim 1:	Titonis, et al. teach an information processing apparatus comprising: 
a memory on which a first processing application and a second processing application are stored, the first processing application being a secure application; and [Titonis: 0026, 0432]
a processor that is coupled to the memory and executes the first and second processing applications, [Titonis: 0221]
wherein the first processing application includes an issuance module configured to issue a command to call a function of the second processing application [Titonis: 0017-0018; call a function can be given the broadest reasonable interpretation (BRI) as application level library call or API call. Basic software functions include, but are not limited to, public final methods, base API calls, direct method invocations, string constants and interface API invocations for HTTP, SMS, URL, network, GPS and telephony] and link the command to a verification rule, [Titonis: 0148; per BRI, verification rule can also be rule to validate or a comparison process to match data per se. Other examples, 0200, 0230, 0425-0426]
a first communication module configured to 
transmit, to the second processing application, a command execution request including command identification information that identifies the command, and [Titonis: 0226; command identification information can broadly be signatures or data related to commands per se]
receive, from the second processing application, an execution log including an execution result of the command identified by the command identification information, and [Titonis: 0110; Execution logs are stored by the Dispatcher into the Database and retrieved by the Analysis Suite for post-mortem analysis. See also 0155; Dispatcher needs only the knowledge of said mapping (i.e., an Unique Request Identifier to an available Sandbox), in order to retrieve all associated Sandbox Request data from the network-shared Database. After completion of a Sandbox Request, a Dispatcher needs only to store all execution logs extracted during the simulation of the Sandbox Request into the network-shared Database]
a log verification module configured to verify correctness of the execution log received by the first communication module in accordance with the verification rule. [Titonis: 0165; it stores the behavioral and static Log Files obtained from the execution of the Sandbox Request into the Logs (754) Table in the Database. Additionally, it computes (757) and stores (758) a metric related to the quality or validity of these Log Files so as to assess the fitness of use associated with the execution of the Sandbox Request]
Claim 2:  Titonis: 0017, 0213; discussing the apparatus according to claim 1, wherein the execution log further includes a code generated from the execution log, and the first processing application further includes an integrity verification module configured to verify the code by using a key for detecting tampering.Claim 3:  Titonis: 0110, 0155; discussing the apparatus according to claim 2, further comprising an Operating System (OS) that includes a command execution module configured to execute the command, a log recording module configured to record the execution log, and an addition module configured to add the code to the execution log, wherein the second processing application further includes a record acquisition module configured to acquire the execution log from the log recording module, and a second [Titonis: 0146], an addition module configured to add the code to the execution log, and an access protection module configured to protect access to at least one among the command capturing module, the log recording module, and the addition module, and the second processing application further includes a record acquisition module configured to acquire the execution log from the log recording module, and a second communication module configured to, upon receiving the command execution request from the first communication module, transmit the execution log acquired by the record acquisition module to the first communication module. [Titonis: 0155] As per claim 10:	Titonis, et al. teach an information processing method implemented by a computer provided with a first processing application and a second processing application, the first processing application being a secure application, the method comprising: 
issuing, by the first processing application, a command to call a function of the second processing application; [Titonis: 0017-0018; call a function can be given the broadest reasonable interpretation (BRI) as application level library call or API call. Basic software functions include, but are not limited to, public final methods, base API calls, direct method invocations, string constants and interface API invocations for HTTP, SMS, URL, network, GPS and telephony]
linking, by the first processing application, the command to a verification rule; [Titonis: 0148; per BRI, verification rule can also be rule to validate or a comparison process to match data per se. Other examples, 0200, 0230, 0425-0426] 
transmitting, to the second processing application by the first processing application, a command execution request including command identification information that identifies the command; [Titonis: 0226; command identification information can broadly be signatures or data related to commands per se.]
receiving, from the second processing application by the first processing application, an execution log including an execution result of the command identified by the command identification information; and [Titonis: 0110; Execution logs are stored by the Dispatcher into the Database and retrieved by the Analysis Suite for post-mortem analysis. See also 0155; Dispatcher needs only the knowledge of said mapping (i.e., an Unique Request Identifier to an available Sandbox), in order to retrieve all associated Sandbox Request data from the network-shared Database. After completion of a Sandbox Request, a Dispatcher needs only to store all execution logs extracted during the simulation of the Sandbox Request into the network-shared Database]
verifying, by the first processing application, correctness of the received execution log in accordance with the verification rule. [Titonis: 0165; it stores the behavioral and static Log Files obtained from the execution of the Sandbox Request into the Logs (754) Table in the Database. Additionally, it computes (757) and stores (758) a metric related to the quality or validity of these Log Files so as to assess the fitness of use associated with the execution of the Sandbox Request] As per claim 11:	Titonis, et al. teach an computer program product comprising a non-transitory computer-readable recording medium, on which an executable program is recorded, the program instructing a computer to: 
issuing a command to call a function of an external processing module; [Titonis: 0017-0018; call a function can be given the broadest reasonable interpretation (BRI) as application level library call or API call. Basic software functions include, but are not limited to, public final methods, base API calls, direct method invocations, string constants and interface API invocations for HTTP, SMS, URL, network, GPS and telephony] 
linking the command to a verification rule; [Titonis: 0148; per BRI, verification rule can also be rule to validate or a comparison process to match data per se. Other examples, 0200, 0230, 0425-0426] 
transmitting, to the external processing application, a command execution request including command identification information that identifies the command; [Titonis: 0226; command identification information can broadly be signatures or data related to commands per se.]
receiving, from the external processing application, an execution log including an execution result of the command identified by the command identification information; and  [Titonis: 0110; Execution logs are stored by the Dispatcher into the Database and retrieved by the Analysis Suite for post-mortem analysis. See also 0155; Dispatcher needs only the knowledge of said mapping (i.e., an Unique Request Identifier to an available Sandbox), in order to retrieve all associated Sandbox Request data from the network-shared Database. After completion of a Sandbox Request, a Dispatcher needs only to store all execution logs extracted during the simulation of the Sandbox Request into the network-shared Database]
verifying correctness of the received execution log in accordance with the verification rule. [Titonis: 0165; it stores the behavioral and static Log Files obtained from the execution of the Sandbox Request into the Logs (754) Table in the Database. Additionally, it computes (757) and stores (758) a metric related to the quality or validity of these Log Files so as to assess the fitness of use associated with the execution of the Sandbox Request]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/           Examiner, Art Unit 2435  

/JOSEPH P HIRL/           Supervisory Patent Examiner, Art Unit 2435